Citation Nr: 1818471	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo, claimed as due to VA medical treatment at the Ashville, North Carolina VA medical center (VAMC). 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for dizziness, claimed as due to VA medical treatment at the Ashville, North Carolina VAMC. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1967 and March 1976 to June 1976. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2010, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

The case was most recently before the Board in March 2017, when it was remanded for further development and that development is discussed further below.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's vertigo is secondary to his service-connected tinnitus rather than due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment of the Veteran.

2.  The Veteran's dizziness is secondary to his service-connected tinnitus rather than due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment of the Veteran.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for vertigo have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for dizziness have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability ... were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable." 38 U.S.C. § 1151 (a)(1)(A), (B); see Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2). 

The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361  (d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361  (d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361 (d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

II.  Analysis 

The Veteran is seeking entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo and dizziness claimed as due to a failed mastoidectomy surgery performed at the Ashville, North Carolina VAMC in 1976.  

The Veteran's claim was most recently before the Board in March 2017 when it was remanded for a VA opinion to determine if the Veteran's ear presented with physical manifestations of a mastoidectomy surgery.  In response to the Board remand an October 2017 addendum opinion was obtained.  The opinion provider noted that a 2010 MRI showed clear mastoids with no abnormal enhancements indicating a mastoidectomy surgery was never performed.  While there was no medical documentation of the surgery being performed other than the Veteran's own statements, the provider considered the Veteran's claims that the surgery was partially performed and observed that it was possible that the Veteran was prepared for surgery but that the procedure was cancelled for some reason.  

The Veteran was granted service connection for vertigo and dizziness as secondary to his service-connected tinnitus in a September 2016 rating decision.  As such, the Board finds he has already been compensated for his vertigo and dizziness.  38 U.S.C.A. § 1151 is intended to compensate Veterans for an additional disability due to care at a VAMC "as if it were a service-connected disability" however, the Veteran has already been service-connected for vertigo and dizziness.  In addition, service connection is considered the greater benefit over 38 U.S.C.A. § 1151 compensation because a veteran receiving compensation under 1151 is not entitled to all ancillary benefits that are payable to veterans with service-connected disabilities.    

The Board notes the October 2017 VA opinion provider did not specifically address all of the evidence as requested by the March 2017 Board remand.  However, the Board finds the Veteran is not prejudiced by the Board's adjudication of his claim.  The examiner specifically noted that the 2010 MRI provided evidence that the mastoidectomy was not performed.  As that is the predicate to the 1151, consideration of the additional evidence is not necessary.  Further, the Board is denying the Veteran's claim for entitlement to compensation under 38 U.S.C. § 1151  for vertigo and dizziness because he has already been compensated for these disabilities.  

Therefore, entitlement to compensation under 38 U.S.C. § 1151 for vertigo and dizziness is not warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo, claimed as due to VA medical treatment at the Ashville, North Carolina VAMC is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for dizziness, claimed as due to VA medical treatment at the Ashville, North Carolina VAMC is denied. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


